Citation Nr: 9913541	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant, [redacted] and [redacted]



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1995 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein it was held that new and 
material evidence had not been submitted with regard to 
claims for service connection for right hip and right knee 
disorders, and that such claims had not been reopened.  By 
means of a Remand decision dated in July 1998, the Board 
sought clarification of due process concerns.  A personal 
hearing was thereafter held before the undersigned Member of 
the Board, sitting at the RO in Montgomery.


FINDINGS OF FACT

1.  Service connection for a right hip disability was denied 
by the Board by means of a decision rendered in August 1991.

2.  The evidence received subsequent to August 1991, with 
regard to the veteran's claim for service connection for a 
right hip disability, is not new.

3.  Service connection for a right knee disability was denied 
by the Board by means of a decision rendered in August 1991.



4.  The evidence received subsequent to August 1991, with 
regard to the veteran's claim for service connection for a 
right knee disability, is not new.


CONCLUSIONS OF LAW

1.  The Board's August 1991 decision, wherein service 
connection for a right hip disability was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's August 
1991 decision, wherein service connection for a right hip 
disability was denied, does not serve to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The Board's August 1991 decision, wherein service 
connection for a right knee disability was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

4.  The evidence received subsequent to the Board's August 
1991 decision, wherein service connection for a right knee 
disability was denied, does not serve to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, 

insofar as the evidence is reviewed as to whether the 
criteria for the reopening of claims are satisfied.  Jones v. 
Brown, 7 Vet. App. 134 (1994); see also Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).



The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for both right hip 
and right knee disabilities, to include arthritis, was denied 
by the Board by means of a decision promulgated in August 
1991.  The Board, in finding that service connection for 
these disorders was not warranted, based its decision on a 
review of evidence that included the veteran's service 
medical records and VA medical records dated beginning in 
1980.  The Board noted that the service medical records 
reflected treatment for right leg complaints, and that the 
veteran had been seen subsequent to service for right hip and 
right knee problems.  The Board found that the service 
medical records "merely reflect treatment of the veteran for 
transient symptomatology with no evidence of residual 
disability," and that the post-service "clinical findings 
pertaining to the right knee and right hip cannot medically 
be associated with the service episodes of infrequent 
treatment for muscle strain and pain in the right lower 
extremity."  

The evidence received subsequent to August 1991 consists 
primarily of VA records dated no later than 1989, and which 
had been associated with the veteran's claims file at the 
time the Board had rendered its decision; notarized 
statements from family members and a friend of the veteran, 
dated in August 1996; private medical records dated between 
1994 and 1998, indicating treatment for various disorders, to 
include right hip arthritis; and sworn testimony presented at 
an RO hearing in August 1996, and before the undersigned 
Board Member in November 1998.  This evidence in part 
reflects current treatment for the disabilities at issue.  
While it is new, in the sense that it had not previously been 
associated with the veteran's claims 

folder, it is not "new" in the sense that this word has been 
utilized by the Court in Colvin; that is, this evidence does 
not present new information.  The current manifestation of 
right hip and right knee disabilities had been recognized by 
the Board in August 1991.  The non-duplicative evidence 
received subsequent to August 1991 is merely cumulative in 
that regard.

In addition, the Board notes that the Board's August 1991 
decision appears to have been premised on the absence of what 
was subsequently identified by the Court as a "nexus" between 
a current disorder and service; see Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Under Evans, supra, the veteran should 
evidence that shows a medical connection between his current 
right hip and right knee problems and his inservice medical 
problems.  He has furnished sworn testimony and statements to 
that effect, as have his wife, mother, and friend.  Such 
testimony and statements while no doubt sincerely made, do 
not provide a sufficient medical basis to reopen his claims.  
None of those persons offering statements on the veteran's 
behalf has any medical training so that they could offer 
competent medical opinions that would reopen the veteran's 
claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993), and 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a right hip disorder, and the 
benefits sought with regard to that claim remain denied.  New 
and material evidence has not been received to reopen a claim 
of service connection for a right knee disorder, and the 
benefits sought with regard to that claim remain denied. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

